EXHIBIT 10.1
 
LOAN AGREEMENT


This LOAN Agreement (“Agreement”) is made as of May 7, 2013 (the “Effective
Date”) by and between WestMountain Gold, Inc., a Colorado corporation formerly
known as WestMountain Index Advisor, Inc. (the “Company”), and BOCO Investments,
LLC, a Colorado limited liability company (“Lender”).
 
RECITALS


To provide the Company with additional resources to conduct its business, Lender
is willing to loan to Company the principal amount of Five Hundred Thousand
Dollars ($500,000.00), subject to the terms and conditions specified herein.
 
AGREEMENT


Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and Lender,
intending to be legally bound, hereby agree as follows:
 
1.  
Amount and Terms of the Loan

 
1.1 The Loan. Subject to and in accordance with the terms and conditions of this
Agreement and the Note (as defined below), Lender agrees to lend to the Company
(as hereinafter defined) the principal sum of Five Hundred Thousand Dollars
($500,000.00) (the “Loan Amount”) against the issuance and delivery by the
Company of a Promissory Note in the form attached hereto as Exhibit A and
incorporated herein (the “Note”).
 
2.  
The Closing

 
2.1 Closing Date. The closing of the loan (the “Closing”) shall be held as of
the date hereof (the “Closing Date”).
 
2.2 Delivery. At the Closing (i) Lender shall execute and deliver to the Company
an executed counterpart of the Note; and (ii) the Company shall duly execute and
issue and deliver to Lender an original wet-signed counterpart of the Note, an
original wet-signed warrant in the form attached hereto as Exhibit B and
incorporated herein (the “Warrant”), and an executed counterpart of the Security
Agreement in the form attached hereto as Exhibit C and incorporated herein
(“Security Agreement”).
 
3.  
Representations, Warranties and Covenants of the Company

 
As of the Effective Date and until Lender’s receipt of all amounts payable under
the Note, the Company hereby represents and warrants to Lender as follows:
 
3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Colorado. The Company has the requisite corporate power to own, lease
and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted. The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.
 
 
1

--------------------------------------------------------------------------------

 
 
3.2 Subsidiaries. Except as disclosed in the Disclosure Schedule attached as
Exhibit D or in the Company’s filings with the Securities and Exchange
Commission and publicly available on the EDGAR system as of the Effective Date
(“SEC filings”), the Company does not own any equity security or other interest
of or control any other corporation, limited partnership or other business
entity. Except as disclosed in the Company’s SEC filings, the Company is not a
participant in any joint venture, partnership or similar arrangement. Since its
inception, the Company has not consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the stock of, or any interest
in, any corporation, partnership, association, or other business entity.
 
3.3 Corporate Power. The Company has and will have at the Closing all requisite
corporate power to execute and deliver this Agreement, the Note, the Warrant,
and the Security Agreement (collectively, the “Transaction Agreements”), and to
carry out and perform its obligations under the terms of the Transaction
Agreements.
 
3.4 Authorization. All corporate action on the part of the Company, its
directors and its shareholders necessary for the authorization, execution,
delivery by the Company of the Transactions Agreements and the performance of
the Company’s obligations hereunder and thereunder, including the issuance and
delivery of the Note and the reservation of the capital stock issuable upon
exercise of the Warrant. The Transaction Agreements, when executed and delivered
by the Company, shall constitute valid and binding obligations of the Company
enforceable in accordance with their terms. The capital stock of the Company
issuable upon exercise of the Warrant (such capital stock, collectively with the
Note, the “Securities”), when issued in compliance with the provisions of the
Transaction Agreements, will be validly issued, fully paid and nonassessable and
free of any liens or encumbrances and issued in compliance with all applicable
federal and securities laws and regulations.
 
3.5 Agreements; Action.
 
(a)           Except as disclosed in the Disclosure Schedule attached as Exhibit
D or in the Company’s SEC filings, the Company has not (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock, (ii) other than debt issued to Holder,
incurred or guaranteed any indebtedness for money borrowed or any other
liabilities in excess of $600,000 in the aggregate (iii) made any loans or
advances to any person, other than ordinary course advances for travel or other
business expenses, or (iv) sold, exchanged or otherwise disposed of any of its
assets or rights, other than the sale of its inventory in the ordinary course of
business.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Except as disclosed in the Disclosure Schedule attached as Exhibit
D, the Company has not engaged since inception in any discussion (i) with any
representative of any corporation or corporations regarding the consolidation or
merger of the Company with or into any such corporation or corporations, (ii)
with any corporation, partnership, association or other business entity or any
individual regarding the sale, conveyance or disposition of all or substantially
all of the assets of the Company, or a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of, or (iii) regarding any other form of acquisition,
liquidation, dissolution or winding up, of the Company.
 
(c)           The Company expects to issue stock option grants and options in
accordance with employment agreements and, subject to the prior written approval
of Lender, accounts payable conversion. Further, the Company expects to
implement a stock incentive plan in conjunction with the 2013 annual shareholder
meeting.
 
3.6 Obligations to Related Parties. Except as disclosed in the Disclosure
Schedule attached as Exhibit D or in the Company’s SEC filings, there are no
obligations of the Company to officers, directors, stockholders, or employees of
the Company other than (a) for payment of salary for services rendered, (b)
reimbursement for reasonable expenses incurred on behalf of the Company and (c)
for other standard employee benefits made generally available to all employees.
None of the officers, directors, key employees or stockholders of the Company,
or any members of their immediate families, is indebted to the Company or has
any direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation that competes with the Company, other than (i)
passive investments in publicly traded companies (representing less than 1% of
such company) that may compete with the Company and (ii) service as a board
member of a company due to a person’s affiliation with a venture capital fund or
similar institutional investor in such company. No officer, director or
stockholder, or any member of their immediate families, is, directly or
indirectly, interested in any material contract with the Company (other than
such contracts as relate to any such person’s ownership of capital stock or
other securities of the Company).
 
3.7 Title to Properties and Assets; Liens, Etc. Except as disclosed in the
Company’s SEC filings, the Company has good and marketable title to, or valid
leasehold interests in, its properties and assets, including the properties and
assets currently used in its business, in each case subject to no Lien other
than (i) the Lien of current taxes not yet due and payable, (b) Liens created in
connection with the transactions contemplated hereby and (c) Liens and
encumbrances which do not materially detract from the value subject thereto or
materially adversely affect the Company or its business as conducted and
proposed to be conducted. For the purposes hereof, the term “Lien” shall mean,
with respect to any property, any security interest, mortgage, pledge, lien,
claim, charge or other encumbrance in, of, or on such property or the income
therefrom, including, without limitation, the interest of a vendor or lessor
under a conditional sale agreement, capital lease or other title retention
agreement, or any agreement to provide any of the foregoing, and the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any jurisdiction. All facilities, machinery, equipment,
fixtures, vehicles and other properties owned, leased or used by the Company are
in good operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used. The Company will not, without the
Lender’s prior written consent, sell, lease, assign, pledge, hypothecate, or
otherwise transfer or encumber all or any portion of its interest in the
Collateral, or any portion thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted or proposed to be
conducted, will, to the Company’s knowledge, conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
contract, covenant or instrument under which any employee is now obligated.
 
3.8 Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Securities, or the consummation of any other transaction
contemplated hereby, shall have been obtained and will be effective at the
Closing.
 
3.9 Compliance with Laws; Permits. The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership or operation of its properties, which
violation would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company. The
Company has all franchises, permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, properties or
financial condition of the Company and believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
presently proposed to be conducted.
 
3.10 Compliance with Other Instruments. The Company is not in violation or
default of any term of, and the execution and delivery by the Company of the
Transaction Agreements will not result in any violation or default with respect
to, its articles of incorporation or bylaws, or of any provision of any
mortgage, indenture or contract to which it is a party and by which it is bound
or of any judgment, decree, order or writ. The execution, delivery and
performance of this Agreement and the other Transaction Agreements, and the
consummation of the transactions contemplated hereby or thereby will not result
in any such violation or be in conflict with, give rise to any acceleration or
right to accelerate, or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, decree, order or writ or an event that results in the creation of any
Lien upon any assets of the Company or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties. Without limiting the foregoing, the Company has obtained
all waivers reasonably necessary with respect to any preemptive rights, rights
of first refusal or similar rights, including any notice or offering periods
provided for as part of any such rights, in order for the Company to consummate
the transactions contemplated hereunder without any third party obtaining any
rights to cause the Company to offer or issue any securities of the Company as a
result of the consummation of the transactions contemplated hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
3.11 Litigation. Except as disclosed in the Disclosure Schedule attached as
Exhibit D or in the Company’s SEC filings, there is no action, suit, proceeding
or investigation pending or, to the Company’s knowledge, threatened against the
Company that questions the validity of this Agreement or the other Transaction
Agreements or which questions the right of the Company to enter into any of such
agreements, or to consummate the transactions contemplated hereby or thereby, or
which would reasonably be expected to result, either individually or in the
aggregate, in any material adverse change in the business, assets, liabilities,
operations or condition of the Company, financially or otherwise, or any change
in the current equity ownership of the Company, nor is the Company aware that
there is any basis for any of the foregoing. The foregoing includes, without
limitation, actions pending or, to the Company’s knowledge, threatened (or any
basis therefor known by the Company) involving the prior employment of any of
the Company’s employees, their use in connection with the Company’s business of
any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party to, or to its knowledge subject to, the provisions of any
order, writ, injunction, judgment or decree of any arbitration panel or
tribunal, court or other government agency or instrumentality. There is no
action, suit, proceeding or investigation by the Company currently pending or
which the Company intends to initiate.
 
3.12 Obligations of Management. Except as disclosed in the Company’s SEC
filings, each officer and key employee of the Company is currently devoting
substantially all of his or her business time to the conduct of the business of
the Company. The Company is not aware that any officer or key employee of the
Company is planning to work less than full time at the Company in the future. No
officer or key employee is currently working or, to the Company’s knowledge,
plans to work for a competitive enterprise, whether or not such officer or key
employee is or will be compensated by such enterprise.
 
3.13 Financial Statements. Except as disclosed in the Disclosure Schedule
attached as Exhibit D or in the Company’s SEC filings, the Company has no
material liabilities, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business and (ii) obligations under contracts
and commitments incurred in the ordinary course of business, which, in both
cases, individually or in the aggregate, are not material to the financial
condition or operating results of the Company. The Company is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with generally accepted accounting
principles.
 
3.14 Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement, the Transaction Agreements or any of
the transactions contemplated hereby or thereby. The Company shall indemnify,
protect and hold Lender harmless from all claims for brokerage or finders’ fees
or agents’ commissions or any similar charges in connection with this Agreement,
the Transaction Agreements or any of the transactions contemplated hereby or
thereby.


3.15 Insurance. The Company has in full force and effect fire and casualty
insurance policies in amounts customary for companies in similar businesses
similarly situated.


 
5

--------------------------------------------------------------------------------

 
 
3.16 Tax Returns, Payments and Elections. The Company has filed all tax returns
and reports (including information returns and reports) as required by law.
These returns and reports are true and correct in all material respects except
to the extent that a reserve has been reflected on the Financial Statements in
accordance with generally accepted accounting principles. The Company has paid
all taxes and other assessments due, except those contested by it in good faith
that are listed in the Schedule of Exceptions and except to the extent that a
reserve has been reflected on the Financial Statements in accordance with
generally accepted accounting principles. The provision for taxes of the Company
as shown in the Financial Statements is adequate for taxes due or accrued as of
the date thereof. The Company has not elected pursuant to the Internal Revenue
Code of 1986, as amended (the “Code”), to be treated as a Subchapter S
corporation or a collapsible corporation pursuant to Section 1362(a) or Section
341(f) of the Code, nor has it made any other elections pursuant to the Code
(other than elections that relate solely to methods of accounting, depreciation
or amortization) that would have a material effect on the Company, its financial
condition, its business as presently conducted or proposed to be conducted or
any of its properties or material assets. The Company has never had any tax
deficiency proposed or assessed against it and has not executed any waiver of
any statute of limitations on the assessment or collection of any tax or
governmental charge. None of the Company’s federal income tax returns and none
of its state income or franchise tax or sales or use tax returns have ever been
audited by governmental authorities. Since the Financial Statement Date, the
Company has not incurred any taxes, assessments or governmental charges other
than in the ordinary course of business and the Company has made adequate
provisions on its books of account for all taxes, assessments and governmental
charges with respect to its business, properties and operations for such period.
The Company has withheld or collected from each payment made to each of its
employees, the amount of all taxes (including, but not limited to, federal
income taxes, Federal Insurance Contribution Act taxes and Federal Unemployment
Tax Act taxes) required to be withheld or collected therefrom, and has paid the
same to the proper tax receiving officers or authorized depositories.


3.17 Minute Books. The minute books of the Company contain a complete summary of
all meetings of directors and shareholders since the time of incorporation and
reflect all transactions referred to in such minutes accurately in all material
respects.


3.18 Labor Agreements and Actions; Employee Compensation. The Company is not
bound by or subject to (and none of its assets or properties is bound by or
subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
Company’s knowledge, has sought to represent any of the employees,
representatives or agents of the Company. There is no strike or other labor
dispute involving the Company pending, or to the Company’s knowledge,
threatened, that could have a material adverse effect on the assets, properties,
financial condition, operating results, or business of the Company (as such
business is presently conducted and as it is proposed to be conducted), nor is
the Company aware of any labor organization activity involving its employees.
The employment of each officer and employee of the Company is terminable at the
will of the Company. To its knowledge, the Company has complied in all material
respects with all applicable state and federal equal employment opportunity and
other laws related to employment. Except as set forth in the Schedule of
Exceptions, the Company is not a party to or bound by any currently effective
employment contract, deferred compensation agreement, bonus plan, incentive
plan, profit sharing plan, retirement agreement, or other employee compensation
agreement and there is no accrued or unpaid compensation due or owing by the
Company to any contractor, employee, officer or director of the Company.


 
6

--------------------------------------------------------------------------------

 
 
3.19 Offering. Assuming the accuracy of the representations and warranties of
the Lender contained in this Agreement, the offer, issue, and sale of the Note
are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the “Act”), and the Note
has been registered or qualified (or is exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws and regulations.


3.20 Disclosure. The Company has provided Lender with all the information
regarding the Company reasonably available to it that Lender has requested for
deciding whether to purchase the Securities. To the Company’s knowledge, neither
the Agreement nor any of the Transaction Agreements delivered in connection
herewith, when taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made. The Company does not represent or warrant that it will achieve any
financial projections provided to the Lender and represents only that such
projections were prepared in good faith
 
3.21 Covenants. Until repayment in full of the outstanding principal and all
accrued and unpaid interest and other amounts payable under the Note, the
Company covenants and agrees as follows:
 
(a) The Company shall not transfer, sale, lease, license, exchange, or undertake
the disposition (individually and collectively, a “Transfer”) of, or enter into
any agreement for the Transfer of, any assets, interests, or rights of Payor or
assets, interests, or rights not yet acquired by Payor, in the ordinary course
of business or otherwise, for consideration exceeding $50,000 in whole or in the
aggregate, without Lender’s prior written consent.
 
(b) The Company shall deliver the Lender (i) unaudited quarterly financial
reports within thirty days after the end of each quarter, and (ii) a monthly
accounting of the Company’s cash balance. Both shall be in a format reasonably
acceptable to the Lender.
 
(c) The Company shall not incur,agree to incur, guarantee or agree to guarantee
any indebtedness for borrowed money or financed equipment, or any trade debt in
excess of $600,000 (except debt issued to Lender) in whole or in the aggregate
without the prior written consent of the Lender. All such indebtedness shall be
solely to fund operations of the Terra project in Alaska and payroll, and shall
be on terms and conditions no more beneficial to a third-party lender as the
terms and conditions set forth in the Transaction Agreements.
 
(d) The Company shall not pledge, encumber or grant any security interest in any
assets, interests, or rights of the Company or any of its subsidiaries to any
third party without the prior written consent of the Lender, excluding the
pledge of assets pursuant to this Agreement or the Note.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) All loan proceeds shall be used by the Company to pay the Company’s expenses
of operation of the Terra project in Alaska incurred in the ordinary course of
business, including without limitation, the Company’s payroll and lease
obligations.
 
(f) Without the prior written approval of Lender, the Company shall not enter
into any agreement or promise whereby the Company issues or agrees to issue
shares in the Company, warrants, options (excluding pursuant to an approved
employee stock option plan), debt convertible into shares of the Company, or any
other agreement, security, or instrument pledging to issue shares in the Company
in consideration for property or services furnished or to be furnished to the
Company or any third party.
 
3.22 Information and Sophistication. Lender acknowledges that it has prior
investment experience such that it is able to evaluate the merits and risks of
an investment in the Company, or that it has employed the services of an
investment advisor to read the Disclosure Documents (as defined below) and to
evaluate the merits and risks of such an investment on its behalf; that it
recognizes the speculative nature of this investment; and that it is able to
bear the economic risk it hereby assumes. The Company’s (i) Annual Report for
the year ended October 31, 2012, as filed with the U.S. Securities and Exchange
Commission (“SEC”) on January 22, 2013 ; (ii) Quarterly Report on Form 10-Q for
the quarter ended January 31, 2013 as filed with the SEC on March 5, 2013; (iii)
Form S-1 and S-1/A, as filed with the SEC; and (iv) other documents as filed
with the SEC, are collectively referred to as the “Disclosure Documents.” Lender
acknowledges that it or its representative(s) have read the Disclosure
Documents. Lender also acknowledges that it and its representative(s) have been
afforded the opportunity to make, and has made, all inquiries as it and its
representatives deemed appropriate with respect to the Company’s affairs and
prospects.
 
4.  
Miscellaneous

 
4.1 Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
4.2 Registration, Transfer and Replacement of the Note. The Note issuable under
this Agreement shall be a registered note. The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Note. Prior to presentation of the Note for registration of
transfer, the Company shall treat the person in whose name such Note is
registered as the owner and holder of the Note for all purposes whatsoever,
whether or not the Note shall be overdue, and the Company shall not be affected
by notice to the contrary. The holder of the Note, at its option, may in person
or by duly authorized attorney surrender the same for exchange at the Company’s
chief executive office, and promptly thereafter and at the Company’s expense,
except as provided below, receive in exchange therefor one or more new Note(s),
each in the principal amount requested by such holder, dated the date of the
Note so surrendered and registered in the name of such person or persons as
shall have been designated in writing by such holder or its attorney for the
same principal amount as the then unpaid principal amount of the Note so
surrendered. Upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of the
Note and (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date of such
Note.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3 Successors and Assigns. The rights and obligations of the Company and the
Lender shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties. This Agreement and all
obligations of the Company hereunder shall survive the Closing and the execution
and delivery of the Note, Warrant, and Security Agreement.
 
4.4 Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned or delegated, by operation of law or otherwise, in whole or
in part, by the Company without the prior written consent of Lender, which may
be withheld in Lender’s sole and absolute discretion.
 
4.5 Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
4.6 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Colorado as applied to agreements among Colorado residents,
made and to be performed entirely within the State of Colorado, without giving
effect to conflicts of laws principles. Exclusive venue for all actions arising
out of this Agreement shall be in the district court in and for Larimer County,
Colorado, which shall have authority to adjudicate all claims arising out of
this Agreement.
 
4.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
4.8 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
4.9 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, electronic mail or facsimile if sent
during normal business hours of the recipient to the address on file in the
books and records of the Company, and if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, within the United States, (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, within the United States, or
(e) upon actual delivery if mailed or otherwise delivered in hard copy outside
the Unites States. All communications shall be sent to the Company and to Lender
at the address(es) set forth on the signature page hereto or at such other
address(es) as the Company or Lender may designate by ten (10) days advance
written notice to the other party hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
4.10 Further Assurances. The Company agrees at any time and from time to time at
its expense, upon request of Lender, to promptly execute, deliver, or obtain or
cause to be executed, delivered or obtained any and all further instruments and
documents and to take or cause to be taken all such other action as the Lender
may deem reasonably desirable in obtaining the full benefits of, or in
preserving the liens and/or security interests of, the Transaction Agreements.
 
4.11 Survival. All representations, warranties, covenants and agreements made by
the Company in connection herewith shall survive the disbursement of the loans,
the execution and delivery of this Agreement and the Note.
 
4.12 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless agreed to
in writing by the Company and Lender.
 
4.13 Fees and Expenses. At the Closing, the Company shall pay the reasonable
legal and due diligence fees and expenses of counsel to the Lender.
 
4.14 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to Lender, upon any breach or default of the
Company under this Agreement or any other Transaction Agreement, shall impair
any such right, power or remedy, nor shall it be construed to be a waiver of any
such breach or default, or any acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. It is further agreed that any waiver, permit, consent
or approval of any kind or character by Lender of any breach or default under
this Agreement, or any waiver by Lender of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Lender, shall be cumulative
and not alternative.
 
4.15 Entire Agreement. This Agreement together with the other Transaction
Agreements constitute and contain the entire agreement among the Company and
Lenders and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 


[Remainder of Page Intentionally Left Blank]
 
 
10

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Amended and Restated
Revolving Credit Loan and Security Agreement as of the Effective Date.
 


The Company:


WestMountain Gold, Inc.,
a Colorado corporation


By: /s/ Gregory Schifrin
Print Name: Gregory Schifrin
Chief Executive Officer


Company Address:
2186 S. Holly Street, Suite 104, Denver, CO 80222


Lender:


BOCO INVESTMENTS, LLC,
a Colorado limited liability company


By: /s/ Joseph C. Zimlich
Print Name: Joseph C. Zimlich
Title: President of Managing Member
 
Lender
Address:                                                                       
262 E. Mountain Avenue
Fort Collins, CO 80524
 
 
11

--------------------------------------------------------------------------------

 


Exhibit A


Promissory Note


[See attached]
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit B


The Warrant


[See attached]
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 


Exhibit C


Security Agreement
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 


Exhibit D


Disclosure Schedule
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------